DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2020 has been entered.
Status of the Application
	Claims 1-12 and 14-20 are currently pending in this application.
Claim Objections
Claim 16 has been amended in order to overcome the objections to the claims. Thus, the objections to claim 16 have been withdrawn.
Response to Arguments
Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier et al. (Hereafter, “Fournier”) [US 10,055,906 B1] in view of TUUKKANEN (Hereafter, “Tuukkanen”) [US 2014/0240349 A1] in further view of Ethington et al. (Hereafter, “Ethington”) [US 10,552,810 B1] in even further view of Thorley et al. (Hereafter, “Thorley”) [US 2017/0186247 A1] in even further view of Webb et al. (Hereafter, “Webb”) [US 2006/0114531 A1].
In regards to claim 1, Fournier discloses a vehicle certification system ([Title] System and method to detect emissions OBD false failures) configured to: receive emissions data of a subject vehicle ([Col. 2] a vehicle emission remote sensing device operable to measure vehicle emissions of in-use vehicles passing thereby) captured by an emissions sensor ([Col. 4 and Fig. 1] As noted, RSD 16 is constructed to be an apparatus for remote analysis or measurement of vehicle emissions or exhaust gas, and may be constructed as a conventional vehicle emission remote sensing device.); determine compliance with at least one emissions criterion based on the emissions data ([Col. 2] the computer control being operable to evaluate the vehicle inspection results for a vehicle group and compare the in-use emission measurement results for vehicles corresponding to the vehicle group to determine the presence of false failures); ([Col. 4] a camera 22 that is operatively connected with computer 20 for capturing images of vehicle 14); and determine whether one or more physical parameters of the inspection feature ([Col. 4] A camera 22 that is operatively connected with computer 20 for capturing images of vehicle 14, with computer 20 being networked with various additional databases 24a, 24b, 24c, that may include information on vehicle regulatory standards, vehicle fuel economy ratings, and/or be used in the identification of vehicles. [Col. 8] Actual vehicle emissions analysis results, such as results 42 or 44, may correspondingly be analyzed and evaluated, such as for a particular vehicle make or model that has been determined to be exhibiting higher than normal OBD fault codes. An indication that a particular make and model of vehicle is generating potential false failures can thus be obtained if the actual in-use vehicle emissions results do not disclose higher actual emissions values correlating with the evaluated results of increased OBD fault code data from database 11, including if the actual in-use vehicle emissions results indicate the vehicle to be operating within its regulatory type approval emissions certification.).
Tuukkanen discloses display an augmented reality portion on a display ([0027] In one embodiment, the augmented reality 105 enables an augmented reality display to generate real-time representations of the images for one or more collaborative applications environments with virtual computer-generated imagery. More specifically, the view generated by the augmented reality 105 for one or more collaborative applications presented in any one of the participating UEs 101 is based, at least in part, on an orientation (e.g., location, directional heading, tilt angle, etc.) of the UE 101 in relation to the physical environment.), wherein the augmented reality portion comprises a border around an outline of an inspection feature of the subject vehicle to indicate to a user where to place a computing system to best image the inspection feature ([0048] In step 303, the notification platform 111 causes, at least in part, a presentation of one or more guides for aligning the one or more indications with the one or more parts in the augmented reality user interface, wherein the one or more guides indicate, at least in part, a direction, an orientation, or a combination thereof to move a device presenting the augmented reality display for aligning the one or more indications with the one or more parts. In one scenario, a user may be provided with an augmented reality display on how to change oil, such display may be accompanied with instructions that assists the users in comparing and matching the outline display with the actual parts of the car. In one scenario, a user may move around the car to compare and match the outline display.); capture image data of the inspection feature ([0032] In one scenario, a UE 101 may capture an image of a tire, whereby the notification platform 111 may process the image to determine any defect.) 
Ethington discloses display an augmented reality portion on a display, wherein the augmented reality portion comprises a border around an outline of an inspection feature ([Col. 22-23] As shown in FIG. 14, when a user opens the application on his/her mobile device 1302 and selects to deposit a financial instrument such as a check, the augmented reality module 1308 may provide a partially transparent overlay image 1402 in the camera viewfinder area 1404 shown on the display 1310 of the user's mobile device 1302. This overlay image 1402 may identify which side of the check is to be captured (front or back) by including general outlines 1406 of items generally found on the desired side of the check (e.g. date line, signature line, etc.) and/or text 1408 expressly identifying which side the user needs to face up in front of the camera (e.g. "front of check"). The general outlines 1406 or text 1408 may be displayed in a semi-transparent manner so that the check a user is trying to capture with the camera of the mobile device 1302 is not obscured. The overlay 1402 image may act as a guide to the user as to where the check should be positioned and sized within the camera viewfinder area 1404. After automatically capturing a still image of the front side of the check when the mobile device determines the appropriate image criteria have been met, the augmented reality module may display an overlay image 1402 inviting the user to scan the back side of the check. Referring to FIG. 15, once a check 1502 is identified by the mobile device 1302, the semi-transparent overlay image 1402 is removed and replaced by a frame 1504 that will then track the check within the camera viewfinder area 1404 as long as it can be detected. The frame may be lines or other indicia that make up a full or partial border of the check. The frame may be displayed in one or more colors. The phrase "track the check" used above is intended to mean that the frame will move around in the camera viewfinder area 1404 with the check if the check is moved within the camera viewfinder area 1404 and the mobile device still detects the check. If the mobile device 1302 can no longer detect the check, the frame 1504 is removed and then replaced by the semi-transparent overlay 1402. If the check is detected for a given number of video frames the auto-capture, and anti-shake code work in tandem to automatically capture the image. The given number of frames may be the number acquired in approximately 3/4 of a second in one embodiment, however this may be adjusted dynamically for different hardware to account for varying frames per second video output.).
Thorley discloses a vehicle certification system ([Title] Car Wash With Integrated Vehicle Diagnostics) configured to: receive emissions data of a subject vehicle captured by an emissions sensor ([0027] In a further embodiment, a partial safety inspection including an emission inspection may also be performed at the car wash 100. Emission inspection includes querying the ECUs of the vehicle for any emissions related issues and any set emissions related DTCs. As noted herein, DTCs and diagnostic information may be transmitted via the connected vehicle 102 through the wireless computer system 104 or via the wireless diagnostic tool 202. Thus, emissions testing may be conducted at the car wash 100. The control receives any set emission related DTC to determine if the vehicle can pass inspection for that particular state in which the car wash is located. The control can access its database to help make this determination and send the report to the driver's wireless computing device.); determine compliance with at least one emissions criterion based on the emissions data ([0008] emission testing by retrieving a set emission related diagnostic trouble code from a connected vehicle's electronic control unit, and the control determines if the connected vehicle will pass or fail the emission test for a state based on the set emission related diagnostic trouble code, wherein the pass or fail determination is sent to a driver's wireless computing device); receive image data of the inspection feature ([0019] Floor 120 may include a tire tread determination system 122, in which a tire tread may be determined based on various techniques such as light, imaging, sound, gauge and the like. The tire tread determination system 122 includes at least one tire sensor 124, but may include 2 or more tire sensor 124. In one embodiment, there is one tire sensor 124 configured and positioned to receive each tire of the connected vehicle 102.); and determine whether one or more physical parameters of the inspection feature satisfy a requirement for passing a certification test ([0036] tests such as tire depth measurement) based on the image data ([0020] The tire tread determination system 122 is configured to measure a depth of a tire in order to determine whether the tire needs to be replaced. The connected vehicle's 102 information, such as a VIN number or tire identifying information can be entered into the control so that the proper tread depth information can be loaded onto the control 130 (further discussed below). Once the VIN or other vehicle/tire identification information is entered, the control 130 can load up a starting depth of a new tire to measure against the tire of the connected vehicle. Instructions to the driver, if needed, may be displayed on the display 132 of the car wash, a display (and/or voice) of sound system 212 (FIG. 2) on the connected vehicle or on the wireless computing device 210. Depending on the tire tread determination system 122 used, an energy signal such as sound, light and the like is emitted and returned to a sensor to measure the various depths of the tires. Once the measured depths information is gathered and compared against the starting depth of a new tire, then the control 130 can let the driver know whether the tire or tires need to be replaced and approximately how soon. Further, the measured depths information may also indicate that an alignment is needed or that the shocks need to be replaced. [0021] In one embodiment, a report may be generated at the end of the car wash and handed to the driver and/or sent to the driver's wireless computing device 210. Thus, if a tire's depth is too narrow to drive further, the driver can be alerted to this safety issue and can be directed to a nearby tire shop or a tow truck can be ordered.).
Webb discloses a vehicle certification system ([Title] Systems and methods for automated vehicle image acquisition, analysis, and reporting.) configured to: ([0044] The local computer 304a can be located adjacent to or within a structure or field unit 308a, and can be in communication with various inspection components including, for example, a series of image capturing devices 310a.) of the inspection feature ([0013] The images can be transmitted to a vehicle inspection engine and stored in a database or other data storage device.); and determine whether one or more physical parameters of the inspection feature satisfy a ([0014] Embodiments of the invention can also provide an automated review and analysis of images and image data associated with the vehicle. For example, a vehicle inspection engine can compare recent images and image data associated with a vehicle to a stored set of images or image data associated with the vehicle in order to identify potential damage, repairs, or other physical changes to the vehicle. An analysis report can then be generated for transmission to a third party such as a customer, estimator, or an insurance agency. Images, image data, and reports can also be posted to an Internet website for distribution or access by a third party accessing the website via a network.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the augmented reality display including matching the outlines of parts of the vehicle as taught by Tuukkanen. The motivation behind this modification would have been to achieve a user friendly augmented reality presentation for user assistance may improve user convenience and add value to a mobile phone to make it more competitive [See Tuukkanen]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier and Tuukkanen with the partially transparent overlay image and the frame on the live video and the auto-capturing of the object (check) when the check is located in the frame for a predetermined amount of time as taught by Ethington. The motivation behind this modification being the possible increase in image quality of captured check images as well as helping to reduce the time it takes to align a 

In regards to claim 2, the limitations of claim 1 have been addressed. Fournier fails to explicitly disclose further configured to: compare the image data of the inspection feature to baseline image data of a satisfactory vehicle condition, and determine whether the one or more physical parameters of the inspection feature satisfy the requirement for passing the certification test based on the comparison between the image data and the baseline image data
Thorley discloses further configured to: compare the image data of the inspection feature to baseline image data of a satisfactory vehicle condition, and determine whether the one or more physical parameters of the subject vehicle satisfy the requirement for passing the certification test ([0036] tests such as tire depth measurement) based on the comparison ([0020] The tire tread determination system 122 is configured to measure a depth of a tire in order to determine whether the tire needs to be replaced. The connected vehicle's 102 information, such as a VIN number or tire identifying information can be entered into the control so that the proper tread depth information can be loaded onto the control 130 (further discussed below). Once the VIN or other vehicle/tire identification information is entered, the control 130 can load up a starting depth of a new tire to measure against the tire of the connected vehicle. Instructions to the driver, if needed, may be displayed on the display 132 of the car wash, a display (and/or voice) of sound system 212 (FIG. 2) on the connected vehicle or on the wireless computing device 210. Depending on the tire tread determination system 122 used, an energy signal such as sound, light and the like is emitted and returned to a sensor to measure the various depths of the tires. Once the measured depths information is gathered and compared against the starting depth of a new tire, then the control 130 can let the driver know whether the tire or tires need to be replaced and approximately how soon. Further, the measured depths information may also indicate that an alignment is needed or that the shocks need to be replaced. [0021] In one embodiment, a report may be generated at the end of the car wash and handed to the driver and/or sent to the driver's wireless computing device 210. Thus, if a tire's depth is too narrow to drive further, the driver can be alerted to this safety issue and can be directed to a nearby tire shop or a tow truck can be ordered.).
Webb discloses compare the image data of the inspection feature to baseline image data of a satisfactory vehicle condition, and determine whether the one or more physical parameters of the subject vehicle satisfy ([0007] Other conventional systems can automatically capture images for a variety of uses. In one example, such systems can be used in a process control or defect inspection during a manufacturing process. Such systems can automatically compare an image of a manufactured part to an image or specification for a predefined part. [0014] Embodiments of the invention can also provide an automated review and analysis of images and image data associated with the vehicle. For example, a vehicle inspection engine can compare recent images and image data associated with a vehicle to a stored set of images or image data associated with the vehicle in order to identify potential damage, repairs, or other physical changes to the vehicle. [0072] In another embodiment, image data associated with a vehicle's exterior, interior, undercarriage, wheels, and tires can be captured, archived, assessed, and compared by a vehicle inspection engine, such as 322a. In some embodiments, image data associated with a vehicle's consumable-type parts, such as tire tread, windshield wipers, headlamps, and the like, can be captured, archived, assessed, and compared by a vehicle inspection engine, such as 322a.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the determination and testing of the emissions of the vehicle and the imaging of the tire depth for the determination that the vehicle would pass or fail a safety issue compared against the starting depth of a new tire as taught by Thorley. The motivation behind this modification would have been to advantageously combine the different diagnostic test and functions for the overall saving of time and space. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings 

In regards to claim 3, the limitations of claim 2 have been addressed. Fournier discloses further comprising: an emissions sensor configured to capture the emissions data of the subject vehicle ([Col. 4 and Fig. 1] As noted, RSD 16 is constructed to be an apparatus for remote analysis or measurement of vehicle emissions or exhaust gas, and may be constructed as a conventional vehicle emission remote sensing device.); and a local computing system ([Col. 3] System 10 further incorporates or links with a database 24b of in-use vehicle emission analysis results, where the results are obtained by a vehicle emission remote sensing device (or "RSD") 16 that is operable to analyze and evaluate characteristics, constituencies or compositions of the exhaust plume or emissions 18 discharged by a vehicle 14 without mechanical or electrical connection to the vehicle.) comprising: a processor and a non-transitory computer readable memory ([Fig. 1] computer 20); an imaging device communicatively coupled to the processor ([Col. 6] In the illustrated embodiment, and as previously noted, computer 20 is further operatively connected with camera 22 and one or more databases, such as illustrated databases 24a, 24b and 24c, which may comprise separate computing devices or networks that are operatively connected with computer 20, such as by a network or internet 40.); ([Col. 6] Camera 22 is used to capture images of vehicle 14 for the purpose of identifying the make and model of vehicle 14.), 
Tuukkanen discloses a display communicatively coupled to the processor ([Fig. 7] processor 702 is coupled to display 714 through the bus 710); and wherein a real time image is displayed on the display that is based on the image data captured by the imaging device ([0027] In one embodiment, the augmented reality 105 enables an augmented reality display to generate real-time representations of the images for one or more collaborative applications environments with virtual computer-generated imagery. More specifically, the view generated by the augmented reality 105 for one or more collaborative applications presented in any one of the participating UEs 101 is based, at least in part, on an orientation (e.g., location, directional heading, tilt angle, etc.) of the UE 101 in relation to the physical environment. [0048] In step 303, the notification platform 111 causes, at least in part, a presentation of one or more guides for aligning the one or more indications with the one or more parts in the augmented reality user interface, wherein the one or more guides indicate, at least in part, a direction, an orientation, or a combination thereof to move a device presenting the augmented reality display for aligning the one or more indications with the one or more parts. In one scenario, a user may be provided with an augmented reality display on how to change oil, such display may be accompanied with instructions that assists the users in comparing and matching the outline display with the actual parts of the car. In one scenario, a user may move around the car to compare and match the outline display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the augmented reality display including matching 

In regards to claim 4, the limitations of claim 3 have been addressed. Fournier fails to explicitly disclose wherein the augmented reality portion is a display overlay that overlays simultaneously with the real time image on the display and is configured to identify one or more inspection features on the subject vehicle.
Tuukkanen discloses wherein the augmented reality portion is a display overlay that overlays simultaneously with the real time image on the display and is configured to identify one or more inspection features on the subject vehicle ([0027] In one embodiment, the augmented reality 105 enables an augmented reality display to generate real-time representations of the images for one or more collaborative applications environments with virtual computer-generated imagery. More specifically, the view generated by the augmented reality 105 for one or more collaborative applications presented in any one of the participating UEs 101 is based, at least in part, on an orientation (e.g., location, directional heading, tilt angle, etc.) of the UE 101 in relation to the physical environment. [0048] In step 303, the notification platform 111 causes, at least in part, a presentation of one or more guides for aligning the one or more indications with the one or more parts in the augmented reality user interface, wherein the one or more guides indicate, at least in part, a direction, an orientation, or a combination thereof to move a device presenting the augmented reality display for aligning the one or more indications with the one or more parts. In one scenario, a user may be provided with an augmented reality display on how to change oil, such display may be accompanied with instructions that assists the users in comparing and matching the outline display with the actual parts of the car. In one scenario, a user may move around the car to compare and match the outline display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the augmented reality display including matching the outlines of parts of the vehicle as taught by Tuukkanen. The motivation behind this modification would have been to achieve a user friendly augmented reality presentation for user assistance may improve user convenience and add value to a mobile phone to make it more competitive [See Tuukkanen].

In regards to claim 10, the limitations of claim 3 have been addressed. Fournier fails to explicitly disclose wherein the machine-readable instruction set, when executed, further causes a satisfactory inspection indication to be displayed on the display based on a determination that the one or more physical parameters of the inspection feature have satisfied the requirement for passing the certification test.
Thorley discloses wherein the machine-readable instruction set, when executed, further causes a satisfactory inspection indication to be displayed on the display based on a determination that the one or more physical parameters of the inspection feature have satisfied the requirement for passing the certification test ([0020] The tire tread determination system 122 is configured to measure a depth of a tire in order to determine whether the tire needs to be replaced. The connected vehicle's 102 information, such as a VIN number or tire identifying information can be entered into the control so that the proper tread depth information can be loaded onto the control 130 (further discussed below). Once the VIN or other vehicle/tire identification information is entered, the control 130 can load up a starting depth of a new tire to measure against the tire of the connected vehicle. Instructions to the driver, if needed, may be displayed on the display 132 of the car wash, a display (and/or voice) of sound system 212 (FIG. 2) on the connected vehicle or on the wireless computing device 210. Depending on the tire tread determination system 122 used, an energy signal such as sound, light and the like is emitted and returned to a sensor to measure the various depths of the tires. Once the measured depths information is gathered and compared against the starting depth of a new tire, then the control 130 can let the driver know whether the tire or tires need to be replaced and approximately how soon. Further, the measured depths information may also indicate that an alignment is needed or that the shocks need to be replaced. [0021] In one embodiment, a report may be generated at the end of the car wash and handed to the driver and/or sent to the driver's wireless computing device 210. Thus, if a tire's depth is too narrow to drive further, the driver can be alerted to this safety issue and can be directed to a nearby tire shop or a tow truck can be ordered.).
Webb discloses wherein the machine-readable instruction set, when executed, further causes a satisfactory inspection indication to be displayed on the display based on a determination that the one or more physical parameters of the inspection feature have satisfied ([0109] Block 606 is followed by block 608, in which an indicator of whether damage to the vehicle exists is output. In the embodiment shown, a vehicle inspection engine, such as 322a in FIG. 3, can generate an output such as a notification to a user if damage to the vehicle, such as 306, exists. For example, an output can be a report, e-mail, message, display, image, or any other communication or output capable of informing a user if damage to a particular vehicle of interest exists.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the determination and testing of the emissions of the vehicle and the imaging of the tire depth for the determination that the vehicle would pass or fail a safety issue as taught by Thorley. The motivation behind this modification would have been to advantageously combine the different diagnostic test and functions for the overall saving of time and space. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the inspection system as taught by Webb. The motivation behind this modification would have been to provide an automated vehicle image acquisition, analysis, and reporting system [See Webb].
 
In regards to claim 11, Fournier discloses an augmented reality system ([Title] System and method to detect emissions OBD false failures) configured to: capture an image of a subject vehicle with an imaging device ([Col. 6] Camera 22 is used to capture images of vehicle 14 for the purpose of identifying the make and model of vehicle 14.); 
Tuukkanen discloses an augmented reality system ([0027] In one embodiment, the augmented reality 105 enables an augmented reality display to generate real-time representations of the images for one or more collaborative applications environments with virtual computer-generated imagery.) configured to: capture an image of a subject vehicle with an imaging device; present on a display the image captured by the imaging device [Fig. 6B, 6C, 6E]; present on the display an augmented reality portion, wherein the augmented reality portion is a display overlay that overlays simultaneously with the image on the display ([0027] In one scenario, where a user is operating a cell phone with integrated camera recording the user's current physical environment. The augmented reality 105 operable on the cell phone can interact with the camera, and any other sensory mechanisms of the cell phone, to overlay various graphic elements atop the recorded image or a virtual representation of the recorded image to show the visible portions of the physical environment for one or more collaborative applications and the objects contained therein.) and comprises a border around an outline of an inspection feature on the subject vehicle to be inspected ([0048] In step 303, the notification platform 111 causes, at least in part, a presentation of one or more guides for aligning the one or more indications with the one or more parts in the augmented reality user interface, wherein the one or more guides indicate, at least in part, a direction, an orientation, or a combination thereof to move a device presenting the augmented reality display for aligning the one or more indications with the one or more parts. In one scenario, a user may be provided with an augmented reality display on how to change oil, such display may be accompanied with instructions that assists the users in comparing and matching the outline display with the actual parts of the car. In one scenario, a user may move around the car to compare and match the outline display.); and capture image data of the inspection feature ([0032] In one scenario, a UE 101 may capture an image of a tire, whereby the notification platform 111 may process the image to determine any defect.) 
Ethington discloses an augmented reality system configured to: capture an image of a subject ([Col. 22-23] As shown in FIG. 14, when a user opens the application on his/her mobile device 1302 and selects to deposit a financial instrument such as a check, the augmented reality module 1308 may provide a partially transparent overlay image 1402 in the camera viewfinder area 1404 shown on the display 1310 of the user's mobile device 1302. This overlay image 1402 may identify which side of the check is to be captured (front or back) by including general outlines 1406 of items generally found on the desired side of the check (e.g. date line, signature line, etc.) and/or text 1408 expressly identifying which side the user needs to face up in front of the camera (e.g. "front of check"). The general outlines 1406 or text 1408 may be displayed in a semi-transparent manner so that the check a user is trying to capture with the camera of the mobile device 1302 is not obscured. The overlay 1402 image may act as a guide to the user as to where the check should be positioned and sized within the camera viewfinder area 1404. After automatically capturing a still image of the front side of the check when the mobile device determines the appropriate image criteria have been met, the augmented reality module may display an overlay image 1402 inviting the user to scan the back side of the check. Referring to FIG. 15, once a check 1502 is identified by the mobile device 1302, the semi-transparent overlay image 1402 is removed and replaced by a frame 1504 that will then track the check within the camera viewfinder area 1404 as long as it can be detected. The frame may be lines or other indicia that make up a full or partial border of the check. The frame may be displayed in one or more colors. The phrase "track the check" used above is intended to mean that the frame will move around in the camera viewfinder area 1404 with the check if the check is moved within the camera viewfinder area 1404 and the mobile device still detects the check. If the mobile device 1302 can no longer detect the check, the frame 1504 is removed and then replaced by the semi-transparent overlay 1402. If the check is detected for a given number of video frames the auto-capture, and anti-shake code work in tandem to automatically capture the image. The given number of frames may be the number acquired in approximately 3/4 of a second in one embodiment, however this may be adjusted dynamically for different hardware to account for varying frames per second video output.). 
([0019] Floor 120 may include a tire tread determination system 122, in which a tire tread may be determined based on various techniques such as light, imaging, sound, gauge and the like. The tire tread determination system 122 includes at least one tire sensor 124, but may include 2 or more tire sensor 124. In one embodiment, there is one tire sensor 124 configured and positioned to receive each tire of the connected vehicle 102.); present on the display the image captured by the imaging device; and present on the display an augmented reality portion, wherein the augmented reality portion ([0020] The tire tread determination system 122 is configured to measure a depth of a tire in order to determine whether the tire needs to be replaced. The connected vehicle's 102 information, such as a VIN number or tire identifying information can be entered into the control so that the proper tread depth information can be loaded onto the control 130 (further discussed below). Once the VIN or other vehicle/tire identification information is entered, the control 130 can load up a starting depth of a new tire to measure against the tire of the connected vehicle. Instructions to the driver, if needed, may be displayed on the display 132 of the car wash, a display (and/or voice) of sound system 212 (FIG. 2) on the connected vehicle or on the wireless computing device 210. Depending on the tire tread determination system 122 used, an energy signal such as sound, light and the like is emitted and returned to a sensor to measure the various depths of the tires. Once the measured depths information is gathered and compared against the starting depth of a new tire, then the control 130 can let the driver know whether the tire or tires need to be replaced and approximately how soon. Further, the measured depths information may also indicate that an alignment is needed or that the shocks need to be replaced. [0021] In one embodiment, a report may be generated at the end of the car wash and handed to the driver and/or sent to the driver's wireless computing device 210. Thus, if a tire's depth is too narrow to drive further, the driver can be alerted to this safety issue and can be directed to a nearby tire shop or a tow truck can be ordered.).
Webb discloses an augmented reality system ([Title] Systems and methods for automated vehicle image acquisition, analysis, and reporting.), configured to: capture an image of a subject vehicle with an imaging device ([0013] Essentially, the invention can provide a system and associated methods for simultaneously capturing images of a vehicle with a series of cameras or other image capturing devices positioned around a target area. The vehicle inspection station can automatically initiate a computer program to activate the cameras or image capturing devices, and simultaneously capture images and image data of various portions of the vehicle within the target area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the augmented reality display including matching the outlines of parts of the vehicle as taught by Tuukkanen. The motivation behind this modification would have been to achieve a user friendly augmented reality presentation for user assistance may improve user convenience and add value to a mobile phone to make it more competitive [See Tuukkanen]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier and Tuukkanen with the 

In regards to claim 17, the limitations of claim 11 have been addressed. Fournier discloses wherein one or more of a processor ([Fig. 1] computer 20), the imaging device ([Col. 6] In the illustrated embodiment, and as previously noted, computer 20 is further operatively connected with camera 22 and one or more databases, such as illustrated databases 24a, 24b and 24c, which may comprise separate computing devices or networks that are operatively connected with computer 20, such as by a network or internet 40.), ([Fig. 1] computer 20) are contained in a local computing system ([Col. 3] System 10 further incorporates or links with a database 24b of in-use vehicle emission analysis results, where the results are obtained by a vehicle emission remote sensing device (or "RSD") 16 that is operable to analyze and evaluate characteristics, constituencies or compositions of the exhaust plume or emissions 18 discharged by a vehicle 14 without mechanical or electrical connection to the vehicle.).
Webb discloses wherein one or more of a processor ([0052] processors), the imaging device ([0044] The local computer 304a can be located adjacent to or within a structure or field unit 308a, and can be in communication with various inspection components including, for example, a series of image capturing devices 310a.), the display ([0055] Local computers 304a-n may also comprise a number of external or internal devices such as a mouse, a CD-ROM, DVD, a keyboard, a display, or other input or output devices. Examples of local computers 304a-n are personal computers, mobile computers, handheld portable computers, digital assistants, personal digital assistants, cellular phones, mobile phones, smart phones, pagers, digital tablets, desktop computers, laptop computers, Internet appliances, and other processor-based devices.), and a non-transitory computer readable memory ([0052] Suitable processors for a local computer 304a-n may comprise a microprocessor, an ASIC, and state machines.  Such processors comprise, or may be in communication with, media, for example computer-readable media, which stores instructions that, when executed by the processor, cause the processor to perform the steps described herein. Embodiments of computer-readable media include, but are not limited to, an electronic, optical, magnetic, or other storage or transmission device capable of providing a processor, such as the processor 318a, with computer-readable instructions.) are contained in a local computing system ([Fig. 3 and 0033] In one embodiment, a vehicle inspection station 100 includes a field unit inspection system 102, an enclosure or portable structure 104, and a local computer 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the inspection system as taught by Webb. The motivation behind this modification would have been to provide an automated vehicle image acquisition, analysis, and reporting system [See Webb].

Claim 18 lists all the same elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18.

Claim 19 lists all the same elements of claim 2, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 19.

Claim 20 lists all the same elements of claim 4, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 20. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier in view of Tuukkanen in further view of Ethington in even further view of Thorley in even further Webb in even further view of Bostick et al. (Hereafter, “Bostick”) [US 2016/0129368 A1] in even further view of SLOTKY (Hereafter, “Slotky”) [US 2014/0313334 A1].
In regards to claim 5, the limitations of claim 4 have been addressed. Fournier fails to explicitly disclose wherein the augmented reality portion is a semi-transparent display overlay that can align with the one or more inspection features as displayed on the display.
Ethington discloses wherein the augmented reality portion is a semi-transparent display overlay that can align with the one or more inspection features as displayed on the display ([Col. 22-23] As shown in FIG. 14, when a user opens the application on his/her mobile device 1302 and selects to deposit a financial instrument such as a check, the augmented reality module 1308 may provide a partially transparent overlay image 1402 in the camera viewfinder area 1404 shown on the display 1310 of the user's mobile device 1302. This overlay image 1402 may identify which side of the check is to be captured (front or back) by including general outlines 1406 of items generally found on the desired side of the check (e.g. date line, signature line, etc.) and/or text 1408 expressly identifying which side the user needs to face up in front of the camera (e.g. "front of check"). The general outlines 1406 or text 1408 may be displayed in a semi-transparent manner so that the check a user is trying to capture with the camera of the mobile device 1302 is not obscured. The overlay 1402 image may act as a guide to the user as to where the check should be positioned and sized within the camera viewfinder area 1404. After automatically capturing a still image of the front side of the check when the mobile device determines the appropriate image criteria have been met, the augmented reality module may display an overlay image 1402 inviting the user to scan the back side of the check. Referring to FIG. 15, once a check 1502 is identified by the mobile device 1302, the semi-transparent overlay image 1402 is removed and replaced by a frame 1504 that will then track the check within the camera viewfinder area 1404 as long as it can be detected. The frame may be lines or other indicia that make up a full or partial border of the check. The frame may be displayed in one or more colors. The phrase "track the check" used above is intended to mean that the frame will move around in the camera viewfinder area 1404 with the check if the check is moved within the camera viewfinder area 1404 and the mobile device still detects the check. If the mobile device 1302 can no longer detect the check, the frame 1504 is removed and then replaced by the semi-transparent overlay 1402. If the check is detected for a given number of video frames the auto-capture, and anti-shake code work in tandem to automatically capture the image. The given number of frames may be the number acquired in approximately 3/4 of a second in one embodiment, however this may be adjusted dynamically for different hardware to account for varying frames per second video output.).
Bostick discloses wherein the augmented reality portion is a ([0008] Furthermore, by displaying the replacement part as an overlay on top of the broken object, the user is able to visually inspect the replacement part and make any edits to reduce repeated attempts. By providing a set of augmented reality (AR) glasses, the user is able to view the broken object with the replacement part overlayed onto the broken object via the lenses of the AR glasses. By use of sensors and a camera of the AR glasses, as a wearer moves in relation to the broken object, the overlay of the replacement part moves in a corresponding manner.).
([0132] Examples of guides used during the process may be: a contour of a generic vehicle, a semitransparent prior image of the same vehicle, a semi-transparent image of a similar vehicle form (identified by the car type, make or model).).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier and Tuukkanen with the partially transparent overlay image and the frame on the live video and the auto-capturing of the object (check) when the check is located in the frame for a predetermined amount of time as taught by Ethington. The motivation behind this modification being the possible increase in image quality of captured check images as well as helping to reduce the time it takes to align a check in the viewfinder of the mobile device and capture an adequate image for processing [See Ethington]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the overlay of the replacement part on the broken object as taught by Bostick. The motivation behind this modification would have been to identify the correct part overlayed on the current part [See Bostick]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the semitransparency image on the display as taught by Slotky. The motivation behind this modification would have been to improve the detection of defects on the vehicle body [See Slotky].


In regards to claim 7, the limitations of claim 5 have been addressed. Fournier discloses wherein the vehicle certification system is further configured to: identify one or more of a make, a model, or a trim package of the subject vehicle ([Col. 2] The vehicle groups may be based on manufacturer, make and model, including for example, engine and model year or family of models with a common engine system or emissions system, or any combination thereof.);
Thorley discloses compare the image data of the inspection feature to the sub-group of baseline image data; and determine whether the one or more physical parameters of the inspection feature satisfy the requirement for passing the certification test ([0036] tests such as tire depth measurement) based on the comparison between the image data of the inspection feature and the sub-group of baseline image data ([0020] The tire tread determination system 122 is configured to measure a depth of a tire in order to determine whether the tire needs to be replaced. The connected vehicle's 102 information, such as a VIN number or tire identifying information can be entered into the control so that the proper tread depth information can be loaded onto the control 130 (further discussed below). Once the VIN or other vehicle/tire identification information is entered, the control 130 can load up a starting depth of a new tire to measure against the tire of the connected vehicle. Instructions to the driver, if needed, may be displayed on the display 132 of the car wash, a display (and/or voice) of sound system 212 (FIG. 2) on the connected vehicle or on the wireless computing device 210. Depending on the tire tread determination system 122 used, an energy signal such as sound, light and the like is emitted and returned to a sensor to measure the various depths of the tires. Once the measured depths information is gathered and compared against the starting depth of a new tire, then the control 130 can let the driver know whether the tire or tires need to be replaced and approximately how soon. Further, the measured depths information may also indicate that an alignment is needed or that the shocks need to be replaced. [0021] In one embodiment, a report may be generated at the end of the car wash and handed to the driver and/or sent to the driver's wireless computing device 210. Thus, if a tire's depth is too narrow to drive further, the driver can be alerted to this safety issue and can be directed to a nearby tire shop or a tow truck can be ordered.).
Webb discloses wherein the vehicle certification system is further configured to: identify one or more of a make, a model, or a trim package of the subject vehicle ([0029] The term "identification data" may include, but is not limited to, a vehicle identification number, a license plate, a dealer tag, vehicle-related data from a radio frequency identification device, vehicle-related data from a bar code, a vehicle make, a vehicle model, or a vehicle year of manufacture.  Identification data may also include other types of suitable data known to those skilled in the art.); select a sub-group of baseline image data based on one or more of the make, the model, or the trim package of the subject vehicle; compare the image data of the inspection feature to the sub-group of baseline image data ([0100] Block 412 is followed by block 414 in which a comparative analysis of image data is performed. In the embodiment shown, the vehicle inspection station 301a can begin an automated comparison and analysis of image data. Comparative techniques and/or pattern recognition software or devices can be used to compare prior image data associated with a vehicle with subsequent image data associated with the vehicle. Suitable comparative techniques and/or pattern recognition software or devices in accordance with embodiments of the invention can determine a similarity between at least two images, a dissimilarity between at least two images, dirt, a dent, a scratch, a color, a paint imperfection, a body imperfection, or a pattern. In one embodiment, a vehicle inspection station 301a can perform a bit by bit comparison between two digital-type images. Other techniques, software, or devices can be utilized in accordance with other embodiments of the invention.); and determine whether the one or more physical parameters of the inspection feature ([0007] Other conventional systems can automatically capture images for a variety of uses. In one example, such systems can be used in a process control or defect inspection during a manufacturing process. Such systems can automatically compare an image of a manufactured part to an image or specification for a predefined part. [0014] Embodiments of the invention can also provide an automated review and analysis of images and image data associated with the vehicle. For example, a vehicle inspection engine can compare recent images and image data associated with a vehicle to a stored set of images or image data associated with the vehicle in order to identify potential damage, repairs, or other physical changes to the vehicle. [0072] In another embodiment, image data associated with a vehicle's exterior, interior, undercarriage, wheels, and tires can be captured, archived, assessed, and compared by a vehicle inspection engine, such as 322a. In some embodiments, image data associated with a vehicle's consumable-type parts, such as tire tread, windshield wipers, headlamps, and the like, can be captured, archived, assessed, and compared by a vehicle inspection engine, such as 322a. [0101] Block 414 is followed by decision block 416, in which a determination is made whether damage to a vehicle exists. If the vehicle inspection station 301a identifies potential damage to or a change in a physical characteristic of the vehicle 306, the vehicle inspection station 301a can provide a notification to a user that particular image data or information should be reviewed further, either manually or by automation. If upon further review of the image data or information, damage to or a change in a physical characteristic of the vehicle 306 is identified, then the vehicle inspection statio n 301a can automatically provide a notification to a user or a report for a user can automatically be generated. Such notifications and reports can be sent to a user, such as a customer, an estimator, a vehicle owner, a vehicle dealer, or other person with an interest in the particular vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the determination and testing of the emissions of the vehicle and the imaging of the tire depth for the determination that the vehicle would pass or fail a safety issue compared against the starting depth of a new tire as taught by Thorley. The motivation behind this modification would have been to advantageously combine the different diagnostic test and functions for the overall saving of time and space. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the explicit teachings of comparison of image data of a manufactured part of the vehicle to the current state of the vehicle including the tire tread as taught by Webb.

Claims 6, 8, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier in view of Tuukkanen in further view of Ethington in even further view of Thorley in even further view of Webb in even further view of Bostick in even further view of Slotky in even further view of Frantz [US 2003/0185340 A1].
In regards to claim 6, the limitations of claim 5 have been addressed. Fournier fails to explicitly disclose wherein the augmented reality portion is a dynamic graphical representation that indicates an inspection feature.
Frantz discloses wherein the augmented reality portion is a dynamic graphical representation that indicates an inspection feature ([0136] In a more sophisticated analysis, the software may find the feature differences and highlight them on the display, such as by changing the color of the areas of difference, flashing the areas of difference, or placing a cursor or pointer (120) near the areas of difference, as shown in FIG. 13.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the display on the inspection system as taught by Frantz. The motivation behind this modification would have been to increase the reliability of the system [See Frantz].

In regards to claim 8, the limitations of claim 7 have been addressed. Fournier fails to explicitly disclose wherein a shape of the augmented reality portion is based on the baseline image data or the sub-group of baseline image data.
Frantz discloses wherein a shape of the augmented reality portion is based on the baseline image data or the sub-group of baseline image data ([0136] In a more sophisticated analysis, the software may find the feature differences and highlight them on the display, such as by changing the color of the areas of difference, flashing the areas of difference, or placing a cursor or pointer (120) near the areas of difference, as shown in FIG. 13.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the display on the inspection system as taught by Frantz. The motivation behind this modification would have been to increase the reliability of the system [See Frantz].

In regards to claim 9, the limitations of claim 7 have been addressed. Fournier discloses wherein identifying at least one of the make, the model, or the trim package of the subject vehicle includes receiving a VIN of the subject vehicle ([Col. 1] The database 11 thus includes OBD fault code data based on, for example, specific vehicle makes and models, including family of models with a common engine system, engine size, emissions control technologies, and/or other vehicle identification and emissions criteria.).
Webb discloses wherein identifying at least one of the make, the model, or the trim package of the subject vehicle includes receiving a VIN of the subject vehicle ([0063] In one embodiment, image data from an image capturing device, such as 310a, or camera can be processed by a vehicle inspection engine, such as 322a, to identify a vehicle. Such processing can utilize an optical character recognition (OCR) technique, process, software, or device capable of identifying a vehicle license tag identification number or vehicle identification number (VIN). In some instances, a vehicle inspection engine 322a can communicate with a database, such as 324, or other data storage device to reference and search previously stored license tag identification numbers or vehicle identification numbers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the inspection system as taught by Webb. The motivation behind this modification would have been to provide an automated vehicle image acquisition, analysis, and reporting system [See Webb].

Claim 14 lists all the same elements of claim 7, but in augmented reality system form rather than vehicle certification system form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.

In regards to claim 15, the limitations of claim 14 have been addressed. Fournier fails to explicitly disclose wherein a shape of the augmented reality portion is based on the sub-group of images from the library of images of satisfactory vehicle conditions.
Frantz discloses wherein a shape of the augmented reality portion is based on the sub-group of images from the library of images of satisfactory vehicle conditions ([0136] First, the wheelbase can be used, possibly in conjunction with operator-supplied make and model criteria, to retrieve from a local database an image of the undercarriage of the same make and model vehicle as it was produced straight from the manufacturing line. In a more sophisticated analysis, the software may find the feature differences and highlight them on the display, such as by changing the color of the areas of difference, flashing the areas of difference, or placing a cursor or pointer (120) near the areas of difference, as shown in FIG. 13.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the display on the inspection system as taught by Frantz. The motivation behind this modification would have been to increase the reliability of the system [See Frantz].

Claim 16 lists all the same elements of claim 9, but in augmented reality system form rather than vehicle certification system form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 16. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fournier in view of Tuukkanen in further view of Ethington in even further view of Thorley in even further view of Webb in even further view of Frantz.
In regards to claim 12, the limitations of claim 11 have been addressed. Fournier fails to explicitly disclose further configured to compare the image of the subject vehicle to a library of images of satisfactory vehicle conditions; and determine a similarity value for the image of the subject vehicle, wherein the similarity value defines a similarity between the image of the subject vehicle and one or more images in the library of images of satisfactory vehicle conditions.
Frantz discloses further configured to compare the image of the subject vehicle to a library of images of satisfactory vehicle conditions; and determine a similarity value for the image of the subject vehicle, wherein the similarity value defines a similarity between the image of the subject vehicle and one or more images in the library of images of satisfactory vehicle conditions ([0136] First, the wheelbase can be used, possibly in conjunction with operator-supplied make and model criteria, to retrieve from a local database an image of the undercarriage of the same make and model vehicle as it was produced straight from the manufacturing line. In a more sophisticated analysis, the software may find the feature differences and highlight them on the display, such as by changing the color of the areas of difference, flashing the areas of difference, or placing a cursor or pointer (120) near the areas of difference, as shown in FIG. 13.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fournier with the display on the inspection system as taught by Frantz. The motivation behind this modification would have been to increase the reliability of the system [See Frantz].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482